 



EXECUTION COPY
Exhibit 10.1
CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY WITH
THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.
CONFIDENTIAL
AMENDMENT TO
DISTRIBUTION AGREEMENT
          This Amendment to Distribution Agreement (this “Amendment”), effective
as of October 29, 2005 (“Amendment Effective Date”), is made and entered into by
and between America Online, Inc. (“AOL”), a Delaware corporation, with its
principal offices at 22000 AOL Way, Dulles, Virginia 20166 on the one hand, and
Homestore, Inc., a Delaware corporation, with offices at 30700 Russell Ranch
Road, Westlake Village, California 91362, on the other hand (“HS”). Defined
terms that are used but not defined herein shall be as defined in the
Distribution Agreement between AOL and HS effective as of June 30, 2004 (as
amended, the “Agreement”).
          The Parties hereby agree as follows:

  1.   [*] Floor. Section 1.2 of the Agreement is replaced in its entirety with
the following: “Failure to achieve any particular number of [*] during the Term
or any individual quarter therein shall not result in a breach of this Agreement
or any other liability to AOL hereunder, except that in the event that AOL
delivers less than [*] ([*]) [*] in any quarter during the Term, then, as HS’
sole remedy, AOL shall provide HS with a credit against the next quarter’s
payment in the amount equal to the number of [*] constituting the shortfall from
[*] ([*]) multiplied by [*] Cents ($[*]), up to a shortfall of [*] ([*]) [*] in
any quarter, and [*] Cents ($[*]) per [*] for a shortfall in excess of [*] ([*])
[*] in that quarter (the “Shortfall Amount”); provided that if a shortfall
occurs in the final quarter of the Term, then AOL shall either provide HS with a
credit against payments owed to AOL (in the event HS owes any amounts to AOL),
or pay to HS cash equal to the Shortfall Amount.”     2.   Upside Payments. In
Section 1.3 of the Agreement, the table contained therein shall be replaced in
its entirety with the following:

                                          [*]   [*]   [*]   [*]   [*]     [*]  
 
[*]
    [*]       [*]       [*]       [*]     $ [*]  
 
                                       
[*]
    [*]       [*]       [*]       [*]     $ [*]  
 
                                       
[*]
    [*]       [*]       [*]       [*]     $ [*]  
 
                                       
[*]
    [*]       [*]       [*]       [*]     $ [*]  

 

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

1



--------------------------------------------------------------------------------



 



EXECUTION COPY
The following sentence shall be added to Section 1.3: “The Parties agree that no
payments pursuant to this Section 1.3 shall be due pursuant to the Agreement as
in effect prior to the Amendment for the period from October 1 through the
Amendment Effective Date. The Parties agree that HS shall pay to AOL amounts
calculated pursuant to this Section 1.3, as amended by the Amendment, for the
Customized Site [*] delivered during the period commencing October 1, 2005.”

  3.   Promotion Plan.. The first sentence of Section 1.1.1 is hereby replaced
in its entirety with the following: “AOL shall provide HS with the Promotions
set forth on Exhibit A, attached hereto and made a part hereof (the “Promotion
Plan”), including Promotions in the single channel or equivalent area that is
primarily focused on real estate in each of the AOL.com, AOL Service,
Netscape.com, and CompuServe Service, and the single page in AOL CityGuide that
is primarily focused on real estate (such channels or areas and page being
collectively referred to as the “Real Estate Channel”), as depicted for the AOL
Properties in the screen shots attached hereto as Exhibit G, which shall be
subject to the provisions of Section 1.4.”         The second sentence of
Section 1.1.1 is hereby deleted in its entirety and replaced with the following
sentence: “HS acknowledges that as of the Amendment Effective Date, AOL has
plans to develop and launch a new design for the Real Estate Channel within the
AOL Properties, although under such current plan, AOL does not expect that the
new design would be launched until approximately [*] (the ‘Launch Date‘).”      
  The third sentence of Section 1.1.1 is hereby deleted in its entirety and
replaced with the following sentence: “From the Amendment Effective Date until
the actual date of launch of such new design (whether or not such date is on the
Launch Date), AOL shall (i) continue to provide Promotions on the AOL Properties
that, at a minimum, are substantially similar in quantity and quality to those
integrated Promotions provided by AOL to HS pursuant to this Agreement in the
Real Estate Channel and personal finance channel; and (ii) AOL will apply
commercially reasonable efforts to work with HS to provide HS with additional
Promotions     4.   White Label Site. HS shall collaborate with AOL on the
development of the White Label site (as defined in the Programming Plan). [*]  
  5.   Key Indicators.

  a.   The following shall replace subsection (b) of Section 5.2.1 of the
Agreement in its entirety: “(b) the maintenance of listings of apartments within
[*] Rental Properties, at least [*] percent ([*] %) of which shall be spread
across the top [*] ([*]) Metropolitan Statistical Areas, as determined by the
U.S. Bureau of the Census from time to time in the United States.”     b.   The
following shall be added as a new subsection (d) of Section 5.2.1 of the
Agreement: “(d) The maintenance of listings for at least [*] new home
communities, at least [*] percent ([*]%) of which shall be spread across the top
[*] ([*]) Metropolitan Statistical Areas, as determined by the U.S. Bureau of
the Census from time to time within the United States, shall also be a Key
Indicator.”

 

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.



2



--------------------------------------------------------------------------------



 



EXECUTION COPY



  c.   The following shall be added to the end of Section 6.3 (HS Reporting):
“Additionally, HS will supply AOL with a report once annually which details HS’
performance in maintenance of the Key Indicators described in Section 5.2.1
above; provided, however, that AOL may also request a report no more than once
per quarter in the event it has a reasonable belief that HS has fallen
substantially below the Key Indicator thresholds. HS shall deliver the first
report on Key Indicators to AOL no later than thirty (30) days after the date of
last signature below.”

  7.   Payment. The date of November 1, 2005 is deleted from Section 6.1 of the
Agreement. The following is added to Section 6.1 of the Agreement: “As further
consideration for the services provided by AOL pursuant to this Agreement, HS
agrees to pay AOL an aggregate of [*] Dollars ($[*]), consisting of eight
(8) payments of [*] Dollars ($[*]) each, no later than each of the following
dates: November 1, 2005, February 1, 2006, May 1, 2006, August 1, 2006,
November 1, 2006, February 1, 2007, May 1, 2007, and August 1, 2007.”     8.  
Omniture Tracking. The following shall be added to the Agreement as a new
Section 6.7: “HS shall use commercially reasonable efforts to implement Omniture
tracking codes for AOL on the Customized Site no later than December 31, 2005.
HS shall work in good faith and cooperate with AOL and with Omniture to promptly
resolve any technical issues that impact the collection or validity of any data
in connection with the Omniture tracking codes on the Customized Site. HS
acknowledges and agrees that it shall not have access to or collect information
from the extranet tool for AOL’s Omniture tracking codes on the Customized Site
(the “Omniture Data”). Any Omniture Data provided to HS shall be mutually agreed
and provided by AOL in reports. Unless otherwise agreed by the parties, the
Omniture Data shall not be used to determine the [*] or Customized Site [*] for
purposes of Section 1.3.     9.   Term. The first three sentences of Section 7.1
are hereby replaced in their entirety with the following: “Unless earlier
terminated as set forth herein, the Term of this Agreement shall end on
September 30, 2007.”     10.   Search Ad Placement. Delete Exhibit A from the
Agreement in its entirety and substitute the Exhibit A attached to this
Amendment.     11.   AOL Apartments Classifieds. Delete Section 1.1.2 in its
entirety.     12.   Programming Plan. The content of Exhibit C of the Agreement
(Programming Plan) is replaced in its entirety with the programming plan
contained in Attachment 1 of this Amendment.     13.   Additional Provisions.
This Amendment is supplementary to and modifies the Agreement. Nothing in this
Amendment should be interpreted as invalidating the Agreement, and provisions of
this Agreement will continue to govern relations between the Parties insofar as
they do not expressly conflict with this Amendment. This Amendment may be
executed in counterparts, each of which shall be deemed an original and all of
which together shall constitute one and the same document.

[Signature page follows.]
 

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

3



--------------------------------------------------------------------------------



 



EXECUTION COPY
IN WITNESS WHEREOF, the Parties hereto have executed this Amendment as of the
Amendment Effective Date.

                      AMERICA ONLINE, INC.   HOMESTORE, INC.
 
                   
By:
/s/ Tom Newman   By:   /s/ Allan P. Merrill        
 
                   
Name:
  Tom Newman   Name:   Allan P. Merrill        
 
                   
Title:
  SVP, AMN   Title:   EVP        
 
                   
Date:
  10-28-2005   Date:   10-29-2005        

4



--------------------------------------------------------------------------------



 



EXECUTION COPY
ATTACHMENT 1
PROGRAMMING PLAN
General Programming Overview and Requirements:
HS and its family of brands (e.g., Realtor.com, Rent.net, Homebuilder.com) will
provide the editorial content and functionality set forth below and otherwise
mutually agreed by the Parties from time to time for integration within the AOL
Properties. The editorial content provided by HS will supplement existing
content offerings provided by other current channel partners and may primarily
be used as rotating feature and how-to articles. HS will provide features that
are timely, reflecting current trends and interests, and appropriate for the
audience of each AOL property. All Content will be updated at least as
frequently as the industry standard set by other leading Content providers in
the relevant category and in accordance with the schedule set forth below where
specified. HS will provide to AOL any Content optimized for broadband access
which is available on the Generally Available Sites.
Customized Sites and Customized Programming
HS shall deliver the programming specified below on each version of the
Customized Site co-branded with the applicable AOL Property. AOL’s provision of
the Promotions specified in Exhibit A shall be contingent on HS providing the
following Content. If any such Content is unavailable, AOL shall be relieved of
the obligation to provide any Promotion related to such Content from the date
such Content becomes unavailable until [*] ([*]) days after such Content again
becomes available. In the event that AOL does not deliver any Promotions in
accordance with the foregoing sentence, AOL shall be relieved of a proportional
amount of the [*] Floor.
General Content & Functionality Requirements:
HS will provide the following tools, functionality and Content:
Logos for the following HS brands in EPS format:

u   Homestore.com   u   Realtor.com   u   Rent.net   u   Homebuilder.com   u  
SeniorHousingNet   u   Welcome Wagon

Homestore will provide APIs, content, listings, links and backend support for
the following widgets:

u   Find a Home Widget   u   Find an Apartment Widget   u   Find a
Home/Apartment Widget   u   Find a Lender Widget   u   Find a Realtor Widget   u
  Plan Your Move Widget   u   Start Moving Widget   u   Find a Neighborhood
Widget   u   Cost of Living Widget   u   Moving Checklist Widget   u   Community
Reports

 

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

5



--------------------------------------------------------------------------------



 



EXECUTION COPY

u   Home Affordability Widget   u   Home Appreciation Widget   u   What’s Your
Home Worth? Widget

Homestore will provide content, listings, links and backend support for the
following calculators on the AOL Properties, including but not limited to:

u   Home Appreciation Calculator   u   Home Affordability Calculator   u  
Mortgage Payment Calculator   u   Rent v. Buy Calculator   u   Salary Calculator
  u   Moving Cost Calculator

HS will provide the following Feeds:

u   Featured Homes: HS will provide AOL with a daily feed that includes 3-4
available homes per ZIP code or DMA selected by HS, in format that meets AOL’s
technical specifications.   u   Featured Apartments: HS will provide AOL with a
daily feed that includes 3-4 available apartments per ZIP code or DMA selected
by HS in format that meets AOL’s technical specifications.

Homestore will provide AOL with the following Content, which shall include but
not be limited to:
Homes:

u   Information for first time buyers, including things to know and questions to
ask;   u   Tips for buying a home in a difficult or tight market;   u   Tips for
house hunting;   u   Tips information and trends on buying a second home or
vacation home   u   Advice on buying a fixer-upper;   u   Articles that can
assist after the offer is made, including negotiation techniques, working with a
home inspector,       understanding how your mortgage works, what happens at
closing

New Homes:

u   Articles on how to find a builder, including what questions to ask and what
to expect;   u   Understanding the financing process for new homes;   u  
Information on the building process — including selecting land, designing the
home, what to expect during construction, etc;   u   Tips, Q&A and testimonials

Apartments:

u   Articles on searching for an apartment, including finding affordable
housing, renting safety and maintenance and tips for apartment hunting;   u  
Information on pros and cons of renting v. buying;   u   Renter’s Insurance
overview and how-to’s;   u   Assistance in understanding leases, and security
deposits, understanding tenant rights and deciphering rental laws;   u   Tips
for finding roommates and choosing a roommate

Senior Housing:

u   Articles comparing housing and care options, including tools and content for
finding the right type of housing;   u   Content and tips for protecting oneself
/ staying well specific to top illnesses;   u   Medical articles, including
Medicare, legal options, payment options.

6



--------------------------------------------------------------------------------



 



EXECUTION COPY
Neighborhoods:

u   Articles on top neighborhoods, by DMA;   u   Top 10 lists for best, safe
places to live;   u   Tips for selecting and finding the right neighborhoods;  
u   Content, statistics and tools to help members rate neighborhoods.

Moving:

u   Tips on packing, moving and storing furniture;   u   Comparisons of full
service versus do-it-yourself mover;   u   Articles and tools for planning a
move, including organizing for a move and determining costs;   u   Solutions /
options for moving autos, pets and other large or sensitive objects;   u  
Articles on setting up / transferring utilities.

Selling:

u   Articles on how to find a real estate agent, including what questions to
ask, what to expect and how to negotiate;   u   Top 10s and tips on improvements
to make before putting a home on the market;   u   Assistance on determining the
home’s value and timing seasonal sales;   u   Advice on managing a sale and a
purchase.

Personal Finance:

u   Mortgage articles, including content on pre-qualifications, different types
of mortgages, prepayment, closing costs and appraisals, and Q&A;   u   Tools to
estimate mortgage costs;   u   Home equity loan articles;   u   Refinancing
articles;   u   Credit articles, including content on cleaning up credit, credit
scores, credit reports, and Q&A;   u   Tips information and trends on investing
in real estate, being a landlord;   u   Content such as Top 10 Lists, Smart
Tips, etc.;

News:

u   Relevant news on trends, changes or happenings with respect to home buying,
selling or renting;   u   Content such as Top 10 Lists, survey results, etc,

Home Improvement:

u   How-to home improvement articles with images and step-by-step;   u   Before
and after home improvement articles;   u   Material and project estimator
calculators and tools;   u   Content such as: Top 10 Lists, Smart Tips, etc.;  
u   Photo galleries;   u   Steps to getting home ready to sell;

Decorating:

u   Decorating how-to features;   u   Inspirational decorating features;   u  
Room-by-room features (e.g., kitchens, bedrooms, living rooms);   u   Material
and project estimator calculators and tools;   u   Content such as Top 10 Lists,
Smart Tips, etc.;   u   Photo galleries;   u   What to know about buying a
builder home — picking out options, extras you will have to pay for

7



--------------------------------------------------------------------------------



 



EXECUTION COPY
Gardening:

u   Inspirational, seasonally appropriate gardening features;   u   Garden
problem solver content;

Cross-category home service directories content/links:

u   Decorator/designer;   u   Contractor;   u   Painter;   u   Landscaper;   u  
Gardener;   u   Wallpaper hanger;   u   Handyman/all purpose;   u   Carpenter;  
u   Plumber;   u   Electrician;   u   Architect;   u   Builder;   u   Others as
reasonably determined by AOL.

Homestore will provide access to the following Broadband Content, to the extent
available, in addition to any other Content optimized for broadband access which
is available on the Generally Available Sites:

u   Neighborhood tours;   u   Homes / apartment tours;   u   Apartment community
tours;   u   Buying/selling tutorials video, if made available by HS;   u  
Tours of aspirational / celebrity homes, if available

HS shall at all times display the most recent real estate listings Content
available.
Additionally, HS shall, from time to time, make available supporting real estate
News/topical information on relevant and timely events or trends in the
industry. News/topical articles are defined as information that reflects the
current status of an ever-changing industry. (News/topical articles do not
generally include tools, calculators, buying/selling basics and other such
Content that does not change over the course of time). Should newer articles
become available that supersedes the Content on the AOL Properties, the
article/information will be considered out of date and HS will replace the
“dated” article within [*] ([*]) days.
If news/topical links are not updated or removed as provided herein, AOL will
provide HS notice and HS will have [*] ([*]) days to perform the refreshes.
Should those updates not be made, HS will be considered in breach of contract
without regard to any additional cure period set forth in the Agreement (i.e.,
this [*] day cure period replaces the [*] days cure period set forth in Section
7.2).
For the avoidance of doubt, inclusion of any Content in this Exhibit does not
represent any obligation of or guarantee by AOL that such Content will be
promoted by AOL in any particular manner.
Personal Finance
HS will provide the following tools and functionality:

u   Home Affordability Calculator. With respect to the Home Affordability
Calculator, when an AOL user clicks through to the Customized Site from the
‘Home Affordability’ calculator, results shall be transparent, with no pop-ups
or secondary screens displayed before the user sees the results.

 

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

8



--------------------------------------------------------------------------------



 



EXECUTION COPY

u   Mortgage Payment Calculator. With respect to the Mortgage Payment
Calculator, when an AOL user clicks through to the Customized Site from the
‘Mortgage Payment’ calculator, results shall be transparent, with no pop-ups or
secondary screens displayed before the user sees the results. The advertising
shall be stripped from the results as agreed to between the parties, and as
illustrated in Exhibit I.

Other Categories
HS will provide AOL access to all other tools, functionality, and Content then
available on any Generally Available Site (e.g., appliances, commercial
services, etc.) for use through the AOL Network.
Keyword Search Terms
Subject to the provisions of Exhibit D, HS shall have the right to use the
following Keyword Search Terms:
Homestore
Homestore.com
Realtor.com
Homebuilder.com
Remodel.com
Springstreet.com
Springstreet
Homefair.com
Seniorhousing.net
Corporatehousing.net
Move.com
Homeplans.com
Homestyles.com
Rent.net
Rentnet
Welcome Wagon
The School Report
Homestore 2006 Product Requirements
HS will provide to AOL the following Content, tools and functionality in the
following order (descending from soonest to latest available). HS shall use
commercially reasonable efforts to provide such Content, tools and functionality
no later than [*]:

  •   HS will provide AOL with its current advanced search options for
Realtor.com, RentNet and HomeBuilder for inclusion in a customized Search
experience.     •   HS will create a content management and update process and
will use commercially reasonable efforts to ensure a maximum [*] turnaround time
for changes and updates to content. This will be accomplished by posting all
articles on the Homestore.com domain and using source codes to attribute traffic
to the proper Customized Site.     •   HS and AOL will work together to define a
customized solution with respect to Realtor.com to meet AOL’s reasonable product
goals for 2006. This solution (the “White Label Site”) shall consist of pages
that are developed, hosted and maintained by HS, and may include the following

 

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

9



--------------------------------------------------------------------------------



 



EXECUTION COPY

      features: which will live within AOL defined look and feel (which look and
feel shall not substantially change subsequent to HS’ completion of the White
Label Site). The Parties shall work together to incorporate the White Label Site
into the Real Estate Channel or develop links to the White Label Site therefrom.

  •   [*]     •   [*]     •   [*]     •   [*]     •   [*]

HS will provide AOL with daily XML feeds of properties for RentNet and
HomeBuilder (the breadth of the feed as agreed upon separately in writing by the
parties) by DMA and including (but not limited to) basic listing information
such as: image of home, city, state, zip, price, beds, baths.

  •   HS will provide APIs, content, listings, links and backend support for the
following widget: How Safe is Your Neighborhood     •   HS will provide
increased access to its editorial staff and will collaborate with AOL to enhance
and update a library of core content, galleries, quizzes and promotional Content
around the home buying process. In addition, HS and AOL will also use
commercially reasonable efforts to develop new interactive Content. HS editorial
team will create content and timeframes around the various date driven events
listed below. HS will work with AOL to integrate content into a web-based
calendar solution.

  •   Home maintenance     •   Moving     •   Buying a home     •   Managing
Finances related to the home

      HS will provide AOL with visibility into the new Content available on a
periodic basis.

  •   HS will deliver a redirect solution that will provide AOL with short URL
query strings for pointing into localized listings.     •   HS will begin
delivery of quarterly trend articles, including information on trends in the
real estate market based on data from HS’s listings database and including
visual representation of trends in the form of charts and graphs. The Parties
will coordinate on the focus of the articles.

HS will provide to AOL the following Content, tools and functionality beginning
in the following order (descending from soonest to latest available). HS will
use commercially reasonable efforts to provide such Content, tools and
functionality no later than [*]:

  •   HS will deliver the White Label Site as defined and agreed to by the
Parties.     •   HS will integrate ‘Date Posted’ and/or ‘Date Updated’
classifications on Realtor.com listings.     •   HS will work with AOL to
integrate certain listing data into an AOL designated mapping solution.     •  
HS will work with AOL to integrate with the AOL Alerts product (or AOL’s third
party designee) to save searches and listings and to create and display alerts
for RentNet and HomeBuilder on the Real Estate Channel.

 

[*]   CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED SEPARATELY
WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO
THE OMITTED PORTIONS.

10



--------------------------------------------------------------------------------



 



EXECUTION COPY

  •   Ability to save listings and searches on AOL Real Estate Channel. AOL Real
Estate would dynamically display new listings meeting criteria etc.     •  
Desired Alerts include: New home meeting user specified criteria, Change to
status of “saved” home (additional pictures, change in price, etc.)

  •   HS will update its Great Neighborhoods series to include top 25 DMAs, 2005
housing information most recent information on neighborhoods.

11



--------------------------------------------------------------------------------



 



EXHIBIT A
PROMOTION PLAN
     AOL agrees to expand the Promotion Plan to include promotion of the new
features set forth under “Homestore 2006 Products Requirements” on Attachment 1
Programming Plan.

                                  Promotion AOL Property   Channel   Screen or
Area   Promotion   Number
AOL Service
               
 
               
 
  Real Estate Channel   Real Estate Main   Find A Home widget   AOL1 *
 
  Real Estate Channel   Real Estate Main   Find An Apartment widget   AOL2
 
  Real Estate Channel   Homes   Find A Home widget   AOL3 *
 
  Real Estate Channel   Homes   Find A Lender widget   AOL4
 
  Real Estate Channel   Homes   Find A Mover widget   AOL5
 
  Real Estate Channel   Homes   Find A Realtor widget   AOL6
 
  Real Estate Channel   Apartments   Find An Apartment widget   AOL7 *
 
  Real Estate Channel   Apartments   Find A Mover widget   AOL8
 
  Real Estate Channel   Apartments   Find Self Storage widget   AOL9
 
  Real Estate Channel   Neighborhoods   Find A Home/Apt widget   AOL10 *
 
  Real Estate Channel   Neighborhoods   Find A Neighborhood widget   AOL11
 
  Real Estate Channel   Neighborhoods   Cost of Living Calculator   AOL12
 
  Real Estate Channel   Neighborhoods   Community Reports   AOL13
 
  Real Estate Channel   Moving   Plan Your Move   AOL14 *
 
  Real Estate Channel   Moving   Start Moving   AOL15
 
  Real Estate Channel   Moving   Moving Checklist   AOL16
 
  Personal Finance   Mortgages   Home Affordability widget or    
 
  Channel       Mortgage Calculator   AOL17
 
               
AOL CityGuide
               
 
  Shop & Find   Real Estate Main   Find a Home or Apartment   CG1
 
          widget    
Netscape / CompuServe
               
 
  Home & Real Estate   Home & Real   Find a Home/Apt widget   NS1*, CS1*
 
      Estate Main        
 
  Home & Real Estate   Real Estate Main   Find a Home/Apt widget   NS2*, CS2*
 
  Home & Real Estate   Real Estate Main   Find a Realtor widget   NS3, CS3
 
  Home & Real Estate   Real Estate Main   Find a Lender widget   NS4, CS4
 
  Home & Real Estate   Real Estate Main   Find a Neighborhood widget   NS5, CS5
 
  Home & Real Estate   Real Estate Main   Find a Mover widget   NS6, CS6
 
  Home & Real Estate   Homes   Find a Home widget   NS7*, CS7*
 
  Home & Real Estate   Homes   Find a Mover widget   NS8, CS8
 
  Home & Real Estate   Homes   Find a Lender widget   NS9, CS9
 
  Home & Real Estate   Homes   Find a Neighborhood widget   NS10, CS10
 
  Home & Real Estate   Homes   Find a Realtor widget   NS11, CS11
 
  Home & Real Estate   Apartments   Find an Apartment widget   NS12*, CS12*
 
  Home & Real Estate   Apartments   Find a Mover widget   NS13, CS13
 
  Home & Real Estate   Apartments   Find Self Storage widget   NS14, CS14
 
  Home & Real Estate   Neighborhoods   Find a Neighborhood widget   NS15,* CS15*
 
  Home & Real Estate   Neighborhoods   Cost of Living Calculator   NS16*, CS16*
 
  Home & Real Estate   Neighborhoods   School Reports   NS17, CS17
 
  Home & Real Estate   Moving & Storage   Start Moving   NS18*, CS18*
 
  Home & Real Estate   Moving & Storage   Cost of Living Calculator   NS19*,
CS19*
 
  Home & Real Estate   Moving & Storage   Plan Your Move   NS20, CS20
 
  Home & Real Estate   Moving & Storage   Moving Calculator   NS21, CS21
 
  Home & Real Estate   Home Finance   Find A Loan   NS22*, CS22*
 
  Home & Real Estate   Home Finance   Home Affordability Calculator   NS23, CS23
 
  Home & Real Estate   Home Finance   Mortgage Calculator   NS24, CS24

12



--------------------------------------------------------------------------------



 



EXECUTION COPY
Note: Promotions designated with (*) shall be [*] in accordance with AOL’s
design and technical specifications. [*] the designated Promotions on the AOL
Service as of the Launch Date. [*] the designated Promotions on Netscape.com and
the CompuServe Service as of a date that is mutually agreed by the Parties.
 

    [*] CERTAIN INFORMATION IN THIS EXHIBIT HAS BEEN OMITTED AND FILED
SEPARATELY WITH THE COMMISSION. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH
RESPECT TO THE OMITTED PORTIONS.

13